DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response to species election requirement of 3/18/21 is entered.
	Claims 1-16 remain pending.

Election/Restrictions
Applicant’s election without traverse of the species of “surgery” in the reply filed on 5/18/21 is acknowledged.
	Claims 1-16 are presently considered with respect to the species “surgery” as recited in Claim 15.

Specification
	The specification is objected to, for failing to provide the present status of the parent non-provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “Saposin C-related polypeptide”.  Such is not clear for its metes and bounds, as it not defined how they are so-related.  Applicant’s specification provides no definition that defines the metes and bounds of the Saposin C-related polypeptide.  To wit, is it required to be the Saposin C, or does this include any saposin, since they all come from prosaposin?  Or does it just include Saposin A, because Saposin A is related in having similar acidic and basic residues in the middle region?  Or is it any saposin A, B, C, or D, because they are all related through placement of six cysteines, glycosylation site, and proline residues?  Or could it be any protein with six cysteines?  Finally, is it any portion of at least two amino acids in length, from a polypeptide that relates to Saposin C in any of the above ways, or any other way?  The metes and bounds of the claimed scope is not clear, because it is not known how they are related.  
	The depending claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic for a Saposin C –related peptide (e.g., Claim 1).  Claim 2 limits the structure of this peptide to having at least 75% identity to the amino acid sequence of SEQ ID NO: 2.  
The specification teaches that the polypeptide may be SEQ ID NO: 2, maybe 75% identical to SEQ ID NO: 2, and may be a Saposin C-related polypeptide (e.g., paragraph 8), therefore, antecedent basis is provided for the literal recitations.  Further, the specification teaches Saposin C is a sphingolipid-activating protein that functions to catabolize glycosphingolipids (e.g., p. 2).  The specification discusses SapC analogs, and variants, in strict terms, as being of varying identity to SEQ ID NO: 1 or SEQ ID NO: 2, and recognizes the well known conservative substitutions anywhere in the protein (paragraphs 69-70).  It should be noted that while SEQ ID NO: 2 is provided as the sequence of Saposin C, there is no teaching of which amino acids may be changed and which must be maintained for the activity of the protein in the invention.  The examples demonstrate the use of Saposin C itself (i.e., SEQ ID NO: 2).
While the art recognizes similar structural features between Saposins, e.g., Vaccaro, et al. (1999) “Saposins and their interaction with lipids”, Neurochemical Research, 24(2): 307-314, the same demonstrates that the Saposins, while related to each other, have distinct functions (whole document).  Moreover, the Art demonstrates a small number of mutations in Saposin C which cause lysosomal lipid disorders (e.g., Vaccaro, et al. (2010) “Saposin C mutations in Gaucher disease patients resulting in lysosomal lipid accumulation, saposin C deficiency, but normal prosaposin processing and sorting”, Human Molecular Genetics, 19(15): 2987-97.  But such fails to demonstrate mutations which may be made, yet provide the same function.  The art in general only recognizes mutations which cause the protein to not act in its normal function.  
Given the lack of knowledge as to which sites in the Saposin C protein are tolerant of mutation, and whether only conservative or also non-conservative changes are tolerated, and given the size of Saposin C, with also specific tolerance of 75% identity to SEQ ID NO: 2, allowing 20 amino acid substitutions/deletions/additions, anywhere, with only SEQ ID NO: 2 demonstrating the activity of the protein, while the Art demonstrates only mutations that are deleterious to the protein action, the Artisan would not have understood Applicant to have been in possession of a generic Saposin C related protein, or any protein of less than 100% identity to the Saposin C of SEQ ID NO: 2.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633